Blackford, J.
Action on the case against Lang for erectIng an unauthorized ferry, within two miles of the plaintiff’s ferry, to his damage 2,000 dollars. Demurrer to the' declaration and judgment for the plaintiff.
If a statute is introductory of new rights which did not before exist in the country, and prescribes a penalty for their violation, the persons claiming under the act must depend, for the security of the rights thus claimed, upon the provisions therein specified (1). When there is a pre-existing right at common law, and an affirmative statute intervenes inflicting a new penalty, the law is otherwise. The exclusive privileges of ferries were not known here until they were authorized by statute; and the statute by which- they are authorized prescribes a specific penalty for their violation (2). Upon the provisions of the act, therefore, the owners of ferries must rely for the security of their *406rights, so far as the Courts of common law are concerned. This case cannot be distinguished in principle from Almy v. Harris, 5 Johns. R. 175.
Szueetser, for the plaintiff.
Wick, for the defendant.

Per Curiam.

The judgment is reversed with costs.

 Vide Sturgeon v. The State, ante, p. 39.


 Stat. 1823, p. 208.